 

Adamis Pharmaceuticals Corporation 10-Q [admp-10q_063020.htm]

 

Exhibit 10.2



 

*** Certain identified information has been omitted from this exhibit because it
is both (i) not material and (ii) would likely cause competitive harm to the
Registrant if publicly disclosed. Such omitted information is indicated by
brackets (“[…***…]” in this exhibit. ***

 

TRANSITION SERVICES AGREEMENT

 

BETWEEN

 

USWM, LLC,

 

ADAMIS PHARMACEUTICALS CORPORATION,

 

AND

 

SANDOZ INC.

 

June 1, 2020

 

 

 

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (the “Agreement”) is entered into as of June
1, 2020 (the “Effective Date”), by and between Adamis Pharmaceuticals
Corporation, a Delaware corporation, with an office located at 11682 El Camino
Real, Suite #300, San Diego, CA 92130 (“Adamis”), USWM, LLC, a Delaware limited
liability company, with an office at [***] (“USWM”) and Sandoz Inc., a Colorado
corporation, with offices at 100 College Road West, Princeton, New Jersey 08540
(“Sandoz”). Adamis, USWM and Sandoz are each referred to individually as a
“Party” and together as the “Parties”.

 

RECITALS

 

WHEREAS, USWM and Adamis are parties to that certain Distribution and
Commercialization Agreement dated as of May 11, 2020, pursuant to which USWM
agreed, inter alia, to purchase certain Products from Adamis for distribution
and commercialization.

 

WHEREAS, Sandoz and Adamis are parties to that certain Termination and Transfer
Agreement, dated May 11, 2020 (as such agreement may be amended from time to
time, the “Termination Agreement”), terminating the Distribution and
Commercialization Agreement between the Parties, dated July 1, 2018 (the
“Commercialization Agreement”) with a termination effective on the date hereof.

 

WHEREAS, the Termination Agreement provides, among other things, that Sandoz and
Adamis, or Adamis’ designee, will use commercially reasonable efforts to enter
into a Transition Services Agreement to address certain rights with respect to
[***] (the “Distribution Products”) following the Effective Date and during the
applicable Transition Term.

 

WHEREAS, in order to ensure business continuity and to facilitate an effective
transition of the Distribution Products to Adamis, Adamis and USWM desire to
receive from Sandoz certain services and support in the Territory for a
specified period beginning on the Effective Date and continuing for the
Transition Term for each Service as set forth in the Transition Services
Schedule.

 

WHEREAS, the services and support described in this Agreement are in addition to
those actions required under the Termination Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

ARTICLE I
DEFINITIONS

 

The capitalized terms used in this Agreement shall have the meanings as defined
in this ARTICLE I.

 

1

 

 

“Affiliate” means, with respect to any Person, any Person which, directly or
indirectly, controls, is controlled by, or is under common control with, the
specified Person. For the purposes of this definition, the term “control,” as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management of that Person, whether
through ownership of more than fifty percent (50%) voting securities or
otherwise.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Applicable Laws” means all laws, ordinances, rules and regulations applicable
to the Parties’ activities under this Agreement, and the obligations of each
Party as the context requires, including, without limitation: (a) all applicable
federal, state and local laws and regulations of the Territory; (b) the Federal
Food, Drug and Cosmetic Act of 1938, including any amendments thereto and all
regulations promulgated thereunder or under any similar act or set of laws in
the Territory; and (c) cGMP, as may be amended from time-to-time.

 

“Termination Agreement” shall have the meaning set forth in the recitals.

 

“Adamis” shall have the meaning set forth in the preamble to this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks located in New York, New York are authorized or required
to be closed, as the case may be.

 

“cGMP” or “Good Manufacturing Practices” means current good manufacturing
practices as set forth in 21 C.F.R. Parts 210 and 211, as established by the FDA
or any similar set of laws, regulations, rules, or practices in the Territory or
otherwise applicable to the manufacture, processing or supply of the
Distribution Products pursuant to this Agreement.

 

“Claim” means any claim, action, suit, demand or other legal assertion or
proceeding brought by a Third Party against an indemnified party under this
Agreement related to any Liability.

 

“Designated Representative” shall have the meaning set forth in Section 3.1.

 

“Distribute”, “Distribution” and “Distributing” means, with respect to the
Distribution Products, to market, have marketed, distribute, have distributed,
offer to sell, sell, commercialize, have commercialized and otherwise exploit
the Distribution Products in the Territory during the Term.

 

“Distribution Network” shall have the meaning set forth in the Transition
Services Schedule.

 

“Distribution Products” shall have the meaning set forth in the recitals.

 

2

 

 

 

“FDA” means the United States Food and Drug Administration, or any successor
agency thereto.

 

“Force Majeure Event” shall have the meaning set forth in Section 12.1.

 

“Label” means any package, packaging material, or label designed for use with
the Distribution Products pursuant to the terms of this Agreement, in accordance
with Applicable Laws including the package insert for such Distribution
Products, that is approved by the FDA.

 

“Labeling” means applying a Label or a package insert to the Distribution
Products, pursuant to the terms of this Agreement, in accordance with Applicable
Laws.

 

“Liability” means all losses, costs, damages, judgments, settlements, interest,
fees or expenses including, without limitation, all reasonable attorneys’ fees,
experts’ or consultants’ fees, expenses and costs, related to or arising from
this Agreement or any Services contemplated by this Agreement.

 

“Net Sales” shall have the meaning set forth in the Transition Services
Schedule.

 

“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.

 

“Post-Transition Term True-Up” has the meaning set forth the Transition Services
Schedule.

 

“Product Business” means the operation and activities of the business
specifically relating to the Distribution services conducted by or on behalf of
Sandoz for the Distribution Products in the Territory during the Term.

 

“Profit” shall have the meaning set forth in the Transition Services Schedule.

 

“Quality Agreement” shall have the meaning set forth in the Transition Services
Schedule.

 

“Representative(s)” shall have the meaning set forth in Section 6.3(c).

 

“Sandoz” shall have the meaning set forth in the preamble to this Agreement.

 

“Service(s)” shall have the meaning set forth in ARTICLE II.

 

“Term” shall have the meaning set forth in ARTICLE IV.

 

“Territory” means the fifty states of the United States of America, the District
of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the U.S.
Virgin Islands and all territories and possessions of the United States of
America, United States military bases and any other territories the Parties
mutually agree in writing to add to this Agreement.

 

“Third Party” means any Person other than a Party or any of its Affiliates.

 

3

 

 

 

“Supply Price” means, with respect to a Distribution Product, the price set
forth opposite the name of such product as more fully set forth on Annex B
attached hereto.

 

“Transition Services Schedule” shall have the meaning set forth in ARTICLE II.

 

“Transition Term” shall have the meaning set forth in the Transition Services
Schedule.

 

“USWM” shall have the meaning set forth in the preamble of this Agreement.

 

ARTICLE II
TRANSITION SERVICES SCHEDULE

 

Subject to the terms and conditions of this Agreement, beginning on the
Effective Date and continuing until the end of the applicable Transition Term,
Sandoz, either directly or indirectly through one or more of its Affiliates (or
Third Parties, subject to the requirements of ARTICLE IX), shall provide to
Adamis and USWM services described in the schedule attached hereto as Annex A
(the “Transition Services Schedule”), in accordance with ARTICLE III, to ensure
business continuity and to facilitate an effective transition of [***]
(collectively, the “Services”). For the avoidance of doubt, this Agreement
applies only to Services with respect to the Territory and not to any other
country of the world. The Transition Services Schedule includes the following
information: [***]. The contact information for the group or personnel providing
the Service will be specified during the Term. The Transition Services Schedule
shall be considered part of this Agreement and is incorporated herein by
reference.

 

ARTICLE III
SERVICES

 

3.1           Services Generally; Appointment of Sandoz as Distributor.

 

(a)          Sandoz shall provide, or cause to be provided, to Adamis and USWM
the Services described herein and in the Transition Services Schedule until
expiration of the applicable Transition Term, in order to [***] and facilitate
the transition of the activities related to the Product Business to Adamis and
USWM for each Service upon the conclusion of the applicable Transition Term for
such Service. The personnel providing Services shall be qualified for the
applicable assigned tasks. Each Party shall appoint one or more designated
representatives to oversee and coordinate the implementation of each Service
(the “Designated Representative”); provided, however, that in the absence of
such specific designation, the Designated Representative for Adamis and USWM
shall be [***]. Each Party shall have the right from time to time, by written
notice to the other Party (including by e-mail), to change the Designated
Representative listed in the Transition Services Schedule. The Designated
Representative shall be responsible for coordinating the Services, as specified
in the Transition Services Schedule.

 

(b)          During the Term, subject to the rights and conditions of this
Agreement, Adamis and USWM hereby grant Sandoz the exclusive right to [***].
Notwithstanding the foregoing, during the Term, Adamis and USWM shall not be
permitted to [***].

 

4

 

 

3.2           Service Limitations.

 

(a)          The Parties expressly acknowledge and agree that the obligation of
Sandoz to provide transitional services following the Effective Date is limited
to the Services set forth in the Transition Services Schedule and services set
forth in Annex C and there exists no obligation on the part of Sandoz or any of
its Affiliates to provide any other transitional or other services to Adamis and
USWM.

 

(b)          Except as provided in the Transition Services Schedule, the
Services will be available for purposes of [***].

 

(c)          Nothing in this Agreement shall require Sandoz to obtain any
additional licenses, systems, personnel or operations to provide or comply with
the obligations set forth in this Agreement.

 

(d)          Notwithstanding anything to the contrary in this Agreement, Adamis
and USWM acknowledge and agree that the Services shall not be resold or
transferred; provided that Adamis may assign its rights hereunder in accordance
with Section 14.9.

 

3.3          Exceptions to Obligations. The sole exceptions to the obligations
of Sandoz to provide the Services as contemplated hereby are to the extent (a)
Sandoz cannot provide specified Services due to a Force Majeure Event, as
determined under ARTICLE XII or (b) providing the Services would be prohibited
by Applicable Law.

 

ARTICLE IV
TERM

 

The term of this Agreement shall commence on the Effective Date and shall remain
in effect until the expiration of the Transition Term as set forth in the
Transition Services Schedule unless earlier terminated under ARTICLE VII (the
“Term”).

 

ARTICLE V
COMPENSATION

 

5.1          Payment for Sandoz Services. In consideration for the Services,
Adamis and USWM agree that Sandoz shall be permitted to [***]. Adamis and USWM
shall be responsible for the payment of [***].

 

5.2          Accounts and Records. Sandoz shall keep accounts and records of all
activities carried out, and all costs and expenses incurred, in the performance
of its obligations under this Agreement consistent with the ordinary course and
past practice of Sandoz. Sandoz shall maintain, and shall provide as requested
by Adamis and USWM, documentation and information reasonably requested by Adamis
and USWM to support [***].

 

5

 

 

5.3          Audit. Beginning on the Effective Date and during the Term and for
[***] thereafter, Adamis and USWM shall have the right, within [***] after
receipt by Sandoz of written request from Adamis or USWM, to have an independent
certified public accounting firm inspect Sandoz and/or its Affiliates (as
applicable) records with respect to [***] for the sole purpose of determining
[***]. Sandoz shall permit such independent certified public accounting firm to
have reasonable confidential access, during normal business hours and upon
having given reasonable prior written notice, to such records of Sandoz and/or
its Affiliates (as applicable) as may be reasonably necessary to [***]. Except
as otherwise provided herein, the audit shall be conducted at USWM or Adamis’
expense, as applicable. In the event that an examining auditor concludes any
incorrect calculation of [***], the auditor will specify such incorrect
calculation [***] in a written report, along with the information on which such
conclusion is based. This report will be shared promptly with Sandoz. Sandoz
shall remit any corresponding underpayments or reimburse any corresponding
overpayment to the underpaid or overcharged Party within [***] of the date of
such report. Further, if the audit for an audited period shows an underpayment
or an overcharge by any Party for that period in excess of over both [***] and
[***] of the amounts properly determined, Sandoz shall reimburse the applicable
underpaid or overcharged Party conducting the audit, for its respective audit
fees and reasonable out-of-pocket costs in connection with such audit, which
reimbursement shall be made within [***] after receiving appropriate invoices
and other support for such audit-related costs.

 

ARTICLE VI
GENERAL OBLIGATIONS; STANDARD OF CARE; INDEMNIFICATION

 

6.1          Performance Standards. Sandoz shall provide or cause the Services
to be provided to the Adamis and USWM, (i) [***] (taking into account [***]; and
(ii) in accordance with Applicable Laws. Unless otherwise specified in the
Transition Services Schedule or otherwise mutually agreed by the Parties in
writing, Sandoz shall perform Services [***] (taking into account [***]. Adamis
and USWM shall provide commercially reasonable resources and timely decisions,
approvals and acceptances in order that Sandoz may provide the Services [***]
(taking into account [***].

 

6.2          Responsibility for Errors; Delays. Except for damages arising out
of [***], subject to the remedies detailed in this Agreement (including Article
XI), Sandoz’ sole responsibility to Adamis and USWM with respect to errors,
omissions and delays of the Services, or failure to provide the Services, is as
follows:

 

(a)          for errors or omissions in Services, to furnish correct
information, payment and/or adjustment in the Services, at no additional cost or
expense; provided, that Adamis or USWM shall promptly advise Sandoz of any such
error or omission of which it becomes aware after having used commercially
reasonable efforts to detect any such errors or omissions in the Services
furnished by Sandoz; provided, further, that Sandoz’ obligation with respect to
ensuring compliance with this Section 6.2(a) by its Affiliates and/or
subcontractors will be limited to using its commercially reasonable efforts to
assure compliance with this Section 6.2(a) by its Affiliates and/or
subcontractors; and

 

(b)          for failure of Sandoz to deliver any Service, to use commercially
reasonable efforts to remedy or make the Services available and/or to resume
performing the Services as promptly as reasonably practicable.

 

6

 

 

6.3          Good Faith Cooperation; Confidentiality.

 

(a)          Subject to the terms and conditions contained herein, during the
Term, the Parties will use good faith efforts to cooperate with each other to
provide the Services contemplated hereby and, if necessary for the provision of
such Services, shall use commercially reasonable efforts to exchange information
and perform reconciliations and adjustments required to ensure business
continuity and to facilitate an effective transition of the Distribution
Products to Adamis and USWM, in each case subject to appropriate and customary
confidentiality restrictions as the providing Party may request.

 

(b)          The Parties will maintain, in accordance with their standard
document retention procedures, documentation supporting the information relevant
to [***], and will use their commercially reasonable efforts to cooperate with
each other in making such information available as needed in the event of a tax
audit.

 

(c)          For purposes of this Agreement, “Confidential Information” means,
with respect to a Party, all confidential and proprietary know-how, scientific
information, clinical data, efficacy and safety data, formulas, methods and
processes, specifications, pricing information (including discounts, rebates and
other price adjustments), and other terms and conditions of sales, customer
information, business plans, and all other intellectual property), and all
non-public information of the other Party, which is disclosed or made available
to the other Party regardless of whether such information is marked, identified
as or otherwise acknowledged to be confidential at the time of disclosure to the
other Party. The Receiving Party shall (i) treat as confidential all
Confidential Information of the other Party or its Affiliates that comes to the
receiving Party’s knowledge through this Agreement, and (ii) not use the
Disclosing Party’s Confidential Information, or permit it to be accessed or
used, for any purpose other than to exercise its rights or perform its
obligations under this Agreement. The Parties hereby acknowledge that any such
Confidential Information may be used solely if and as required to perform or
receive Services and other assistance pursuant to this Agreement. The Receiving
Party shall restrict access to Confidential Information to those of its
Affiliates and any directors, officers, employees, agents or representatives
(each, a “Representative” and collectively, the “Representatives”) of such Party
or its Affiliates as are directly involved in the performance or receipt of the
Services or other assistance pursuant to this Agreement (who may include
attorneys, accountants and other consultants employed by a Party in connection
with the performance or receipt of the Services or other assistance under this
Agreement), it being understood that they shall be informed by the Receiving
Party of the confidential nature of any Confidential Information and shall be
bound by obligations of confidentiality and non-use at least as great in scope
as those contained herein. Each Party shall be liable for any breach of this
Agreement by any of its Representatives. The Receiving Party shall take such
steps to prevent disclosure of such Confidential Information to any Third Party
(except to the extent that such disclosure is necessary to provide the Services
under the terms of this Agreement) as it would take in protecting its own
Confidential Information and shall not use any portion of such Confidential
Information for any purpose not authorized herein.

 

6.4          Indemnification. Each Party shall indemnify and hold the other
Parties harmless from and against any Liability paid or payable by such Parties
to a Third Party as a result of any Claim that results from, arises out of or is
based on the negligence or willful misconduct of the indemnifying Party its
officers, directors, agents, servants and employees in the performance under to
this Agreement.

 

7

 

 

 

ARTICLE VII
TERMINATION

 

7.1          Termination. This Agreement shall terminate automatically upon
expiration or termination of the Term. This Agreement may be terminated, in
whole or in part, at any time:

 

(a)          by the mutual consent of Adamis, USWM and Sandoz;

 

(b)          by either Adamis, USWM, or Sandoz (provided that the terminating
Party is not then in material breach of any covenant or other agreement
contained herein), by written notice to the other Party, if there shall have
been a material breach of any of the provisions of this Agreement by the other
Party; provided, however, that a Party may only terminate the Agreement under
this clause (b) if (i) such breach has not been waived by the terminating Party
in writing and (ii) such breach has not been cured within [***] following the
terminating Party’s written notice of such breach (provided, that, if such
breach cannot reasonably be cured within [***] and the breaching Party is
diligently proceeding to cure such breach, such Party’s cure period shall be
extended for such period of time as may be reasonably required, up to [***] in
the aggregate); or

 

(c)          by either Party, by written notice to the other Party, upon the
filing or institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided, however, that in the case
of any involuntary bankruptcy proceeding, such right to terminate shall only
become effective if such Party consents to the involuntary bankruptcy or such
proceeding is not dismissed within [***] after the filing thereof.

 

7.2          Survival. ARTICLE V, ARTICLE X, ARTICLE XI, ARTICLE XIII,
ARTICLE XIV and Sections 6.2 and this 7.2 shall survive termination of this
Agreement. Notwithstanding the foregoing, in the event of any termination with
respect to one or more, but less than all, Services, this Agreement shall
continue in full force and effect with respect to any Services under that
portion of the Transition Services Schedule not terminated.

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

8.1          Authorization. Each Party hereby represents and warrants that (a)
it has the requisite power and authority to execute and deliver this Agreement
and to perform the transactions contemplated hereby, (b) all corporate action on
the part of such Party necessary to approve or to authorize the execution and
delivery of this Agreement and the performance of the transactions contemplated
hereby to be performed by it has been duly taken, (c) this Agreement is a legal,
valid and binding agreement of such Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws affecting creditors’ rights generally
from time to time in effect and to general principles of equity (including
concepts of materiality, reasonableness, good faith and fair dealing),
regardless of whether considered in a proceeding in equity or at law.

 

8

 

 

8.2          No Breach or Conflict. Each Party hereby represents and warrants
that (a) its execution and delivery of this Agreement and its and its
Affiliates’ performance of its obligations hereunder does not and shall not
conflict with, result in a breach of, constitute a default under, or require the
consent of any Third Party under, any license, sublicense, lease, contract,
agreement, or instrument to which it or any of its Affiliates is bound, and (b)
it has obtained all Third Party consents, authorizations and approvals from any
Third Party licensor or contractual counterparty or any other Third Party that
is necessary to perform its obligations hereunder.

 

8.3          Compliance with Applicable Law. Each Party hereby represents and
warrants that it shall perform its obligations under this Agreement in a manner
that complies with all Applicable Laws.

 

8.4          Compliance with Good Manufacturing Practices. Sandoz hereby
represents and warrants that it shall manufacture and store the Distribution
Products in a manner that complies with cGMP.

 

ARTICLE IX
SUBCONTRACTORS

 

Subject to Section 3.1, any Party hereto may engage a Third Party or an
Affiliate to perform all or any portion of its duties under this Agreement
provided that: (a) any such Third Party agrees in writing to be bound by
confidentiality obligations and (b) the Party so engaging a Third Party remains
responsible for the performance of each such Third Party or Affiliate, and the
compliance of each such Third Party and Affiliate with all applicable provisions
of this Agreement.

 

ARTICLE X
INTELLECTUAL PROPERTY

 

The Parties do not anticipate that this Agreement or the performance of Services
will affect the ownership of the intellectual property rights of either Party.

 

ARTICLE XI
LIMITATION OF LIABILITY; INDEMNIFICATION

 

11.1       Limitation of Liability. NO PARTY SHALL BE LIABLE TO OR OTHERWISE
RESPONSIBLE TO ANY OTHER PARTY HERETO OR ANY AFFILIATE OF ANY OTHER PARTY HERETO
FOR ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL, INDIRECT, EXEMPLARY OR PUNITIVE
DAMAGES THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE PERFORMANCE OR
BREACH HEREOF, WHETHER SUCH DAMAGES OR OTHER RELIEF ARE SOUGHT BASED ON BREACH
OF CONTRACT, NEGLIGENCE, STRICT LIABILITY OR ANY OTHER LEGAL OR EQUITABLE THEORY
AND WHETHER OR NOT THE PARTY WAS AWARE OR ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE FOREGOING SHALL NOT APPLY TO (A) DAMAGES RESULTING FROM A PARTY’S
FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (B) THE PARTIES’ RESPECTIVE
INDEMNIFICATION OBLIGATIONS SET FORTH IN THE Termination Agreement.

 

9

 

 

11.2       Exclusive Remedy. Except as set forth in Section 6.2 of this
Agreement, the sole and exclusive remedy for any and all Claims arising under,
out of, or related to this Agreement and the transactions contemplated hereby
shall be the rights of indemnification set forth in Section 6.4 of this
Agreement only, and no Person will have any other entitlement, remedy or
recourse, whether in contract, tort or otherwise, it being agreed that all of
such other remedies, entitlements and recourse are expressly waived and released
by the Parties hereto to the fullest extent permitted by Applicable Law.

 

ARTICLE XII
FORCE MAJEURE

 

12.1        Force Majeure Event. Neither Party nor any of its Affiliates (nor
any Person acting on its or their behalf) shall bear any responsibility or
liability for any losses arising out of any delay, inability to perform or
interruption of its performance of obligations under this Agreement due to
events beyond the reasonable control of such Party or its Affiliates (or any
Person acting on its or their behalf) for a Force Majeure Event (as defined
below). In such event, the obligations hereunder of Sandoz in providing the
impacted Service or performing its obligations under this Agreement, and the
obligation of Adamis to pay for the same, shall be postponed for such time as
its performance is suspended or delayed on account thereof but only to the
extent that the Force Majeure Event prevents the affected Party (or its affected
Affiliate(s)) from performing its duties and obligations hereunder. During the
duration of the Force Majeure Event, the affected Party shall use all
commercially reasonable efforts to avoid or remove such Force Majeure Event and
shall use all commercially reasonable efforts to resume its performance under
this Agreement with the least practicable delay. A “Force Majeure Event” means
any event which is beyond the reasonable control of the Party affected,
including the following events: earthquake, storm, flood, fire or other acts of
nature, epidemic, war, riot, public disturbance, strike or lockouts, government
actions, terrorist attack or the like.

 

ARTICLE XIII
GOVERNING LAW

 

13.1        Governing Law; English Language. This Agreement shall be governed,
interpreted and construed in accordance with the substantive laws of the State
of Delaware, U.S.A., without regard to its conflict of laws principles. In the
event any translation of this Agreement is prepared for convenience or for any
other purpose, the provisions of the English version shall prevail.

 

13.2        Arbitration. Any disputes arising out of or in connection with this
Agreement shall be resolved by final and binding arbitration before a panel of
one arbitrator with relevant industry experience. The arbitration proceeding
shall be administered in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”), and the panel of arbitrators shall be
selected in accordance with such rules. The arbitration and all associated
discovery proceedings and communications shall be conducted in English, and the
arbitration shall be held in a reasonable location to be selected by the Party
against whom arbitration is compelled. The legal place of arbitration shall be
New York, NY, USA. The language of the arbitration shall be English.

 

10

 

 

ARTICLE XIV
MISCELLANEOUS

 

14.1        Expenses. Except as otherwise specified in this Agreement or the
Transition Services Schedule, all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby or
thereby will be paid by the Party incurring such costs and expenses.

 

14.2        No Third Party Beneficiaries. Except as specifically provided
herein, this Agreement is not intended to confer upon any Person other than the
Parties hereto any rights or remedies hereunder.

 

14.3        Entire Agreement. This Agreement, the Termination Agreement, the
other Ancillary Agreements and the Transition Services Schedule hereto
constitute the entire agreement among, and supersede all prior agreements and
understandings, both written and oral, between or among the Parties with respect
to the subject matter hereof. Notwithstanding the above, nothing in this
Agreement shall be deemed to modify or otherwise amend the rights and
obligations of the Parties in the Termination Agreement and to the extent there
is deemed to be a conflict between this Agreement and the Termination Agreement,
the provisions of the Termination Agreement, as applicable, shall control. In
the event of any conflict between the terms of this Agreement and the Annexes
hereto, the terms of the Annexes shall govern.

 

14.4        Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which, taken
together, shall constitute one and the same instrument. PDF and facsimile
signatures shall constitute original signatures. The Parties agree that any
electronic signatures appearing on this Agreement are the same as handwritten
signatures for the purposes of validity, enforceability and admissibility
pursuant to the Electronic Signatures in Global and National Commerce (ESIGN)
Act of 2000, and Uniform Electronic Transactions Act (UETA) model law, or
similar Applicable Laws.

 

14.5        Headings. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

14.6        Notices. All notices and other communications required or permitted
to be given or made pursuant to this Agreement shall be in writing signed by the
sender and shall be deemed duly given (a) on the date delivered, if personally
delivered, (b) on the date sent by telecopier with automatic confirmation by the
transmitting machine showing the proper number of pages were transmitted without
error, (c) on the Business Day after being sent by Federal Express or another
recognized overnight mail service which utilizes a written form of receipt for
next day or next Business Day delivery or (d) three (3) Business Days after
mailing, if mailed by U.S. postage-prepaid certified or registered mail, return
receipt requested, in each case addressed to the applicable Party at the address
set forth below; provided that a Party may change its address for receiving
notice by the proper giving of notice hereunder:

 

11

 

 

If to Adamis, to:

Adamis Pharmaceuticals Corporation

11682 El Camino Real, Suite 300

San Diego, California 92130

Attention: President and CEO

 

If to USWM, to:

USWM, LLC

[***]

[***]

Attn: [***]

      With a copy to (which shall not constitute notice)  

USWM, LLC 

[***] [***] Attn:  [***] Tel:  [***] Email:  [***]

 

If to Sandoz to:

Sandoz Inc.

[***]

[***]

Attention: President

 

With a copy (which shall not constitute notice) to:

 

Sandoz Inc.

[***]

[***]

Attention: [***]

 

14.7        Amendments and Waivers. This Agreement may only be amended by an
instrument in writing signed on behalf of each of the Parties. By an instrument
in writing, Adamis and USWM, on the one hand, or Sandoz, on the other hand, may
waive compliance by the other Party with any term or provision of this Agreement
that such other Party was or is obligated to comply with or perform. The failure
of any Party to assert a right hereunder or to insist upon compliance with any
term of condition of this Agreement shall not constitute a waiver of that right
or excuse for a similar failure to perform any such term or condition by the
other Party.

 

14.8        Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with Applicable Law, the invalid or unenforceable
part or provision shall, provided that it does not affect the essence of this
Agreement, be replaced with a revision which accomplishes, to the greatest
extent possible, the original commercial purpose of such part or provision in a
valid and enforceable manner, and the balance of this Agreement shall remain in
full force and effect and binding upon the Parties hereto.

 

12

 

 

14.9        Binding Effect; Assignment. The terms and provisions hereof shall
inure to the benefit of, and be binding upon the Parties and their respective
successors and permitted assigns. No Party shall assign, encumber or otherwise
transfer this Agreement or any part of it to any third party, without the prior
written consent of the other Party which consent will not be unreasonably
withheld; provided, however, that notwithstanding the foregoing, no such consent
shall be required in the event of any assignment or transfer of this Agreement
by either Party (a) to any of its Affiliates, or (b) to any successor in
interest to such Party’s business, whether by merger, sale of assets or
otherwise; in the event of which a Party shall only be required to give written
notice of such assignment or transfer to the other Party but will not be
required to obtain the consent of the other Party. In the case of any sale,
assignment, divestiture or other transfer, the assigning Party shall remain
liable for the full and timely performance of the transferee.

 

14.10      Further Assurances and Actions. Each of the Parties, upon the request
of the other Party and without further consideration, will do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged or
delivered, any and all such further acts, deeds, documents, assignments,
transfers, conveyances, powers of attorney and assurances as may be reasonably
necessary to effect complete consummation of the transactions contemplated by
this Agreement and the Termination Agreement. Sandoz and Adamis agree to execute
and deliver such other documents, certificates, agreements and other writings
and to take such other actions as may be reasonably necessary in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement and the Termination Agreement. If requested, each Party shall confirm
receipt of any notice that it receives by any of the methods of delivery
described in Section 14.6.

 

14.11      Relationship between the Parties. The relationship between the
Parties established under this Agreement is that of independent contractors, and
neither Party shall be deemed an employee, agent, partner or joint venturer of
or with the other. Employees of Sandoz involved in the provision of Services
under this Agreement shall remain employees of Sandoz and Sandoz will be solely
responsible for any employment-related taxes, insurance premiums or other
employment benefits applicable to such employees.

 

14.12      Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” (b) the word “or” is not exclusive and (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole. Unless the context otherwise requires, references herein: (i) to
clauses or annexes mean the clauses of, and annexes to, this Agreement, (ii) to
an agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof, and (iii) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted. The annexes referred to herein shall be construed
with, and be an integral part of, this Agreement to the same extent as if they
were set forth herein.

 

13

 

 

14.13      Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the Parties shall be entitled to seek specific
performance of the terms hereof.

 

[Signature Page Follows]

 

14

 

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf by its duly authorized representatives on the day and year first above
written.

 

  ADAMIS PHARMACEUTICALS CORPORATION         By: /s/ Dennis J. Carlo    
Name:  Dennis J. Carlo     Title:  Pres/CEO     Date: 6/1/2020         USWM, LLC
        By: /s/ H. Lee Warren, Jr.     Name:  J. Lee Warren, Jr.     Title:  COO
    Date:  6/1/2020         SANDOZ INC.         By: /s/ Sheila Frame    
Name:  Sheila Frame     Title:  VP Marketing, Market Access, and Patent Access  
  Date:  02-Jun-20

 

Signature Page to Transition Services Agreement

 

 

 

 

ANNEX A

 

TRANSITION SERVICES SCHEDULE

 

1.Distribution Services.

 

Transition Term: For the period beginning on the Effective Date and ending on
[***] (the “Transition Term”). The Transition Term may be extended for an
additional [***] through prior written notice by Adamis and/or USWM to Sandoz
provided [***].

 

Description: Subject to Section 3.1(b) of this Agreement and the transactions
contemplated in the Termination Agreement, Sandoz or its Affiliates shall [***];
provided, that, notwithstanding anything to the contrary in this Agreement,
Sandoz shall not [***] (i) [***] or (ii) [***]. Sandoz or its Affiliates shall
[***]. Sandoz and USWM shall [***]. The Parties shall be permitted to [***]. At
the conclusion of the Transition Term Sandoz may [***].

 

Distribution Products: List provided on Annex B.

 

Cost: During the Transition Term, subject to Section 3.1(b), Adamis, USWM and/or
their respective Affiliates and designees are not authorized to [***]. As such,
Sandoz or its Affiliates shall [***]. Sandoz shall [***], where [***] is
calculated as follows [***]:

 

a)[***];

 

b)[***]; and

 

c)[***].

 

“[***]” means, for each applicable calendar quarter during the Term, [***].

 

With respect to the calculation of [***]: (i) [***]; and (ii) [***]. For
clarity, within sixty (60) days following the end of each [***], [***] shall pay
[***]. A written summary of [***] shall be provided by [***] to [***] within
[***] following the end of [***].

 

Additional Costs: [***] shall bear [***], including but not limited [***] for
(a) [***]; and (b) [***].

 

“Post Transition Term True-Up”: [***] after the end of the Term, Sandoz shall
perform a “true-up” reconciliation of the items comprising [***] (the
“Post-Transition Term True-Up”). The reconciliation shall be based on [***].
Sandoz shall provide USWM with a written report of such reconciliation. If the
foregoing reconciliation report shows either an underpayment or an overpayment
between the Parties, the Party owing the payment to the other Party shall pay
the amount of the difference to the other Party within [***] after the date of
delivery of such report. This provision shall survive expiration or termination
of this Agreement in accordance with the terms hereof.

 

A-1 

 

 

Transition Term Orders: Except as otherwise set forth herein, USWM shall be
responsible for [***]. [***] shall [***] and [***] shall [***]. The [***] shall
be issued to [***] prior to [***]. For the avoidance of doubt, other than with
respect to [***], [***] shall not [***]. For purposes of clarity, with respect
to [***] (i) [***] shall only be responsible for the invoice associated with
9,000 units from batch EP0035, and (ii) [***] shall be responsible for [***].

 

Quality Agreement: The Quality Agreement between the parties shall remain in
full force and effect until [***].

 

Labelling; Packaging: The Parties acknowledge and agree that [***].
Notwithstanding the foregoing, [***] shall make any changes during [***] to
[***]; provided, that [***] shall [***]. For the avoidance of doubt, [***] shall
be under no obligation to [***].

 

Designated Representatives:

 

Sandoz Representative: [***]

 

Adamis Representative: [***]

 

USWM Representative: [***]

 

A-2 

 